DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 5/28/2019.
Claims 1-15 have been canceled.
Claims 16-33 are new claims.
Claims 16-33 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/7/2020 and 5/28/2019 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-25 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2009/0212168 A1), hereinafter Kumar, in view of Kendelbacher et al. (translation of WO 2009/027380 A1), hereinafter Kendelbacher.
Claim 16
Kumar discloses the claimed method of operating a railway system (see at least Figure 5), the method comprising: 
storing data in a storage device (i.e. memory 36) of a vehicle (i.e. rail vehicle 12) of the railway system (see at least ¶0020, regarding data received by the rail vehicle transceiver 20 is stored in memory 36, depicted as being associated with rail vehicle 12 in Figure 2); and 
transmitting the data from the vehicle to at least one track-side device (i.e. wayside device 14, where the transceiver 18 is directly positioned on the wayside device 14, as described in ¶0015) of the railway system when, on occasion of a journey of the vehicle, the vehicle is present within a communication range of the at least one track-side device (see at least ¶0015, regarding that when the rail vehicle 12 is passing within a proximate distance 22 of the wayside device 14 along the rail 16, the rail vehicle transceiver 20 transmits data to transceiver 18 coupled to the wayside device 14).
While Kumar discloses various embodiments of the transmitted “data,” e.g., new timing data or configuration software data, described in ¶0020, Kumar does not specifically disclose the data as cryptographic data including at least one key and/or at least one digital certificate. However, transmission of cryptographic data to a track-side device is known in the art. 
Specifically, Kendelbacher discloses the known European Train Control System (ETCS), in which ETCS vehicles (similar to the vehicle taught by Kumar) communicate with a plurality of Radio Block Centers (RBCs) (similar to the track-side device taught by Kumar) with respective communication sections (see ¶0004). Kendelbacher further discloses that cryptographic data including at least one key is transmitted to the RBC and stored locally in the RBC (see ¶0064-0066, with respect to Figures 4 and 5). 
In Kumar, the data received by the track-side device is transmitted by the vehicle. In Kendelbacher, the data received by the track-side device is transmitted by a key control center (KMC). However, it is the technique of updating keys stored on the track-side device that is modified by Kendelbacher; therefore, the source of the transmission does not influence this combination.
Since the systems of Kumar and Kendelbacher are directed to the same purpose, i.e. transmitting data to a track-side device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data of Kumar to be cryptographic data including at least one key, in the same manner that Kendelbacher transmits cryptographic data including at least one key to the RBC, with the predictable result of regularly updating the databases in the RBCs to provide for protected safety-critical data transmission between respective RBCs and guided ETCS vehicles (¶0005-0006 of Kendelbacher).
Claims 17 and 28
Kumar further discloses transmitting the data wirelessly from the vehicle to the at least one track-side device (see at least ¶0018). Kendelbacher also discloses wireless transmission of the cryptographic data (see ¶0003-0004).
Claims 18 and 29
Kumar further discloses transmitting the data by radio communication (see at least ¶0018, regarding the example of IEEE 802.11, which is a standard for a type of radio transmission). Kendelbacher also discloses transmission of the cryptographic data by radio communication (see at least ¶0003-0004).
Claims 19 and 30
Kumar further discloses transmitting the data from a central device (i.e. railroad operation center 24) of a public-key infrastructure of the railway system to the vehicle and storing the data in the storage device by the vehicle (see at least ¶0020, regarding data transmitted from the railroad operation center transceiver 40 is received by the rail vehicle transceiver 20 and stored in memory 36, where embodiments of the secondary location is described in ¶0016 include the railroad operation center 24). 
Claims 20 and 31
Kumar further discloses that data provided to the rail vehicle 12 by the railroad operation center 24 is transported to the wayside device 14 for transmitting to the wayside device transceiver 18 (see ¶0020). Kumar further discloses that a plurality of wayside devices exist over the pre-existing route 26 (see ¶0019). Therefore, it is inherent that supplementary information is provided to the vehicle that includes an identity of the at least one track-side device, a communication address of the at least one track-side device, or a location of the at least one track-side device, given that the rail vehicle 12 communicates with a particular wayside device when passing within a proximate distance 22 of the wayside device 14 along the rail 16.
Claims 21 and 32
Kumar further discloses that the track-side device is a local management device of the railway system (see at least ¶0015, regarding the wayside device 14 transmits and receives data, such as diagnostic data, operational data, statistical data, and/or data indicating a failure condition), and the data is distributed from the local management device to at least one further local component of the railway system (see at least ¶0016, regarding the data is transmitted from the wayside device 14 to the rail vehicle 12, which transports the data to a railroad operating center 24 on a pre-existing route 26). 
Claims 22 and 33
Kumar further discloses that the data is transmitted from the vehicle to the at least one track-side device during the journey of the vehicle (see at least ¶0020, regarding that vehicle 12 transports the data to the wayside device 14 along the rail 16 on the pre-existing route 26; ¶0015).
Claim 23
Kendelbacher further discloses that the cryptographic data is encrypted or otherwise protected when it is being transmitted (see at least ¶0014, regarding the authentication key is transmitted in encrypted form). Therefore, the combination of Kendelbacher and Kumar, as discussed in the rejection of claim 16, teaches that the cryptographic data is encrypted or otherwise protected when it is being transmitted from the vehicle to the at least one track-side device.  
Claim 24
Kumar further discloses 
transmitting data from the track-side device or at least one of the track-side devices to the vehicle or another vehicle which is present within the communication range at a given point in time;
storing the transmitted data in the storage device of the respective vehicle; and 
forwarding the data from the respective vehicle at a location beyond the communication range of the at least one track-side device to a central device of the railway system (see at least ¶0016, regarding the rail vehicle 12 acts as a transport medium for data relating to the operation of the wayside device 12, where the rail vehicle 12 receives data from the wayside device 14 and transports the data to a secondary location along a pre-existing route 26; ¶0015, regarding the transceiver 20 is coupled to the wayside device transceiver 18 upon the rail vehicle 12 passing within a proximate distance 22 of the wayside device 14 along the rail 16).
Claim 25
Kumar further discloses implementing procedures comprising a plurality of communication steps on occasion of at least one further journey of the vehicle (see at least ¶0019, regarding that the vehicle may communicate with multiple wayside devices along the route). 
Claim 27
The combination of Kumar and Kendelbacher discloses the claimed vehicle of a railway system (i.e. rail vehicle 12, depicted in at least Figure 2), the vehicle comprising a storage device (i.e. memory 36), a control device (i.e. processor 32), and a communication device (i.e. transceiver 20), as discussed in the rejection of claim 16.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Kendelbacher, and in further view of Siu (US 2014/0109214 A1), hereinafter Siu.
Claim 26
The combination of Kumar and Kendelbacher does not clearly disclose that the procedures comprising a plurality of communication steps are an update of certificates or a transmission of a certificate black list. However, the claimed “update of certificates or a transmission of a certificate black list” do not have claimed relationships to the other elements in the claim; therefore, prior art may be applied liberally to this claimed feature.
Siu discloses a similar system in which wayside equipment 136 (similar to the track-side device taught by Kumar) communicates with a train device (similar to the vehicle taught by Kumar) (see at least Figures 3A and 3B), where communication steps include an update of certificates (see at least ¶0055-0056). Siu is applied in combination with Kumar, so as to incorporate the technique of updating certificates on a “further journey” of the vehicle of Kumar. The communicating parties have not been defined in the claim language.
Since the systems of Siu and Kumar are directed to the same purpose, i.e. communication between a track-side device and a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kumar, such that the procedures comprising a plurality of communication steps are an update of certificates or a transmission of a certificate black list, in the same manner that Siu provides communication steps that include an update of certificates, with the predictable result of ensuring that there is sufficient security in place to allow for safe, efficient operation of the communication-based train control system (¶0001 of Siu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661